DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12, 14-17, 19, and 21-30 allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the claim amendments and arguments provided by applicant in the remarks dated 6/17/2022. Specifically, “wherein the transmission circuit includes a seventh transistor; wherein a gate of the seventh transistor is coupled to a second signal terminal, a first electrode of the seventh transistor is coupled to the read signal line, a second electrode of the seventh transistor is configured to: receive the initialization signal under control of a signal of the second signal terminal in the write period, and output the signal of the read signal line in the threshold voltage read period; or the transmission circuit includes an eighth transistor and a ninth transistor; wherein a gate of the eighth transistor is coupled to a third signal terminal, a first electrode of the eighth transistor is coupled to the read signal line, and a second electrode of the eighth transistor is configured to receive the initialization signal under control of a signal of the third signal terminal  in the write period; and a gate of the ninth transistor is coupled to a fourth signal terminal, a first electrode of the ninth transistor is coupled to the read signal line, and a second electrode of the ninth transistor is configured to output the signal of the read signal line under control of a signal of the fourth signal terminal in the threshold voltage read period.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622